Order entered May 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01032-CR

                              THE STATE OF TEXAS, Appellant

                                                V.

                                JERRY GUTIERREZ, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-88020-2012

                                              ORDER
       This is an appeal by the State of Texas challenging the trial court’s granting of appellee

Jerry Gutierrez’s motion to suppress evidence obtained after a traffic stop.         The evidence

reviewed by the trial court before ruling on appellee’s motion included State’s Exhibit #1. The

testimony of the arresting officer in support of admission of State’s Exhibit #1 indicated that it

was a video taken from his patrol car. The testimony further indicated that the video showed

appellee’s conduct while driving immediately before he was detained. In the record before us,

the video designated as State’s Exhibit #1 does not show appellee driving immediately before the

traffic stop. Instead, the video contains footage of the arresting officer speaking with appellee at

the police station. It is apparent, therefore, that the wrong video or video portion was included in

the appellate record as State’s Exhibit #1.
       Based on the foregoing, we ORDER Denise Y. Condran, Official Court Reporter of the

County Court at Law No. 3 in Collin County, Texas, to file a supplemental reporter’s record

including the correct State’s Exhibit #1 in the above-numbered cause with the Clerk of the Court

of Appeals, Fifth District of Texas.       We ORDER Ms. Condran to file this supplemental

reporter’s record no later than fifteen days from the date of this order.


       We DIRECT the Clerk of the Court to send a copy of this order electronically to Denise

Y. Condran, Official Court Reporter of the County Court at Law No. 3 in Collin County, Texas.




                                                       /s/    DAVID EVANS
                                                              JUSTICE